UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
INFRA TECHNOLOGY, LLC ; CASE NO. 19-31444
§ CHAPTER 7
DEBTOR JUDGE EDUARDO V. RODRIGUEZ
CLAIM WITHDRAWAL
l. On May 14, 2019, Huseyin Turanli (“Claimant”) filed proof of claim number 15 in the

above-captioned case asserting a priority claim in the amount of $1,940.00 (“POC 15”).
hs On June 12, 2019, Claimant filed proof of claim number 19 in the above-captioned case
asserting a priority claim in the amount of $2,107.35 (“POC 19”)

>, Claimant does hereby withdraw POC 15 only.

By: 7
Huseyin Turanli

Dated: O€ (4 / Z0 \9
